Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the abscissa values in Figs. 1-4 appear to begin from 280 instead of 0.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claim(s) 16, 18-19, 21-22, 24, 30 is/are objected to because of the following informalities:  

Claim 18, “the mean reflectance” should be “mean reflectance”, “the visible region” should be “the visible region (wavelength between 380 nm and 780 nm)”;
Claim 19, “the mean reflectance” should be “mean reflectance”, “NIR” should be “NIR, wavelength between 780 nm and 1400 nm”;
Claim 21, “the averaged reflection factor” should be “averaged reflection factor”, “RmB” should be “RmB (wavelength between 420 nm and 450 nm)”;
Claim 22, “the nearest to” should be “in contact with”;
Claim 24, “the direction” should be “a direction”;
Claim 30, “the physical thickness” should be “physical thickness”.

	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 27, 33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 27 or 33, the phrases “preferably”, "especially" renders each claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
  
Claim(s) 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya (US 20140009835, of record).

    PNG
    media_image1.png
    387
    574
    media_image1.png
    Greyscale

 Regarding claim 16, Shibuya teaches an optical article (Fig. 1, Example 3 or 4, [103-], Figs. 5-6) comprising a transparent substrate (20 or 12) with a front main face (11 in Fig. 1), wherein said interferential coating comprises a stack comprising:
at least one LI layer having a low refractive index<1.6 (SiO2),
at least one HI/VHI/HI triplet having three layers composed of a VHI layer having a very high refractive index≥2.1 (TiO2+ZrO2) and two HI layers having a high refractive index≥1.6 (Al2O3),
wherein the mean reflectance in ultra violet (UV) region Ruv of said interferential coating is lower than or equal to 10% at an angle of incidence comprised between 30° and 45° (as seen in Figs. 5-6, the antireflection coating is insensitive to wavelength, it is more likely than not the mean reflectance will have a value below 10%).

Regarding claim 20, mutatis mutandis, Shibuya further teaches all the limitations as stated in claim 16 rejection above (by replacing 10% with 5%).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 16-23 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIGATO (US 20150146161, of record).

    PNG
    media_image2.png
    356
    716
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    291
    467
    media_image3.png
    Greyscale


Regarding claim 16, RIGATO teaches an optical article (Figs. 1-2, Example 13, [58-, 98-]) comprising a transparent substrate (IN, Base) with a front main face and a rear main face, at least one of the main faces being coated with an interferential coating (as seen in Fig. 2), wherein said interferential coating comprises a stack comprising:
at least one LI layer having a low refractive index<1.6 (Capa 4 in [103], SiO2),
at least one HI/VHI/HI triplet (1A-1/1A-2/1A-3) having three layers composed of a VHI layer having a very high refractive index≥2.1 (TiO2) and two HI layers having a high refractive index≥1.6 (ZrO2).

RIGATO does not teach the mean reflectance in ultra violet (UV) region Ruv of said interferential coating is lower than or equal to 10% at an angle of incidence comprised between 30° and 45°.
However the mean reflectance is “a result-effective variable” because it confers desired antireflective properties and limited angular dispersion. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the mean reflectance in ultra violet (UV) region Ruv of said interferential coating is lower than or equal to 10% at an angle of incidence comprised (as evidenced by RIGATO: e.g., Figs. 10-11,13-14, wherein thicknesses of the layers are adjusted so as to achieve different desired optical properties including reflectance at 380nm, while RIGATO does not provide reflectance data for entire UV range of 280nm to 380nm, Examiner considers it more likely than not that the range of the mean reflectance would be obvious for one of ordinary skill in the art to achieve with routine skill in the art as further evidenced by some reflectances at 380nm in the figures lower or equal 10%), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05. 
One would be motivated to have the mean reflectance in ultra violet (UV) region Ruv of said interferential coating is lower than or equal to 10% at an angle of incidence comprised between 30° and 45° for the purposes of having desired optical properties such as desired antireflective properties and limited angular dispersion.
 
Regarding claim 17, RIGATO further teaches the optical article of claim 16, wherein the HI layers have a high refractive index≥1.6 and <2.1 (ZrO2 at long wavelength, e.g., near IR or mid-IR).

Regarding claim 18, RIGATO further teaches the optical article of claim 16, wherein the mean light reflection factor in the visible region Rv of said interferential coating is lower than or equal to 1.5% at an angle of incidence lower than 35° ([103], 0.8% at 15O).

Regarding claim 19, RIGATO further teaches the optical article of claim 16, wherein the mean reflectance in the near infrared (NIR) region Rm NIR of said interferential coating is higher than or equal to 30% at an angle of incidence lower than 35° (as seen in Fig. 15, [103], 63.6%).

Regarding claim 20, mutatis mutandis, the modified RIGATO teaches all the limitations as stated in claim 16 above (by replacing 10% with 5%).

Regarding claim 21, RIGATO teaches all the limitations as stated in claim 16, but does not teach the averaged reflection factor for blue light RmB of said interferential coating is higher than or equal to 10% at an angle of incidence lower than 35°.
However the averaged reflection factor is “a result-effective variable” because it confers eye protection. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the averaged reflection factor for blue light RmB of said interferential coating is higher than or equal to 10% at an angle of incidence lower than 35° (as evidenced by RIGATO: [36, 80], Example 4, claim 5), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05. 
One would be motivated to have the averaged reflection factor for blue light RmB of said interferential coating is higher than or equal to 10% at an angle of incidence lower than 35° for the purposes of having eye protection.
 
Regarding claim 22, RIGATO further teaches the optical article of claim 16, wherein said triplet is the nearest to the substrate (as described in claim 16 rejection above).

Regarding claim 23, RIGATO further teaches the optical article of claim 16, wherein said interferential coating comprises at least two HI/VHI/HI triplets (e.g., claim 7, a lens coated with both surfaces with same structure as in Fig. 2, by considering 2B, 3A or 4 in [103] as the substrate, there will be two triplets on one side of the substrate).

Regarding claim 27, RIGATO further teaches the optical article of claim 16, wherein the HI layers comprises one or more metal oxides selected from: zirconia (ZrO2) ([103], ZrO2), alumina (Al2O3), praseodymium oxide (Pr2O3), praseodymium titanate (PrTiO3), lanthanum oxide (La2O3), yttrium oxide (Y2O3), niobium oxide (Nb2O5), tantalum pentoxide (Ta2O5), titanium dioxide (TiO2) and are preferably ZrO2 layers.

Regarding claim 28, RIGATO further teaches the optical article of claim 16, wherein the HI layers comprises zirconia (ZrO2) ([103], ZrO2).

Regarding claim 29, RIGATO further teaches the optical article of claim 16, wherein the VHI layer comprises one or more metal oxides selected from: niobium oxide (Nb2O5), titanium dioxide (TiO2) ([103], TiO2), tantalum pentoxide (Ta2O5) or mixture thereof.

Regarding claim 30, RIGATO further teaches the optical article of claim 16, wherein the physical thickness of said interferential coating is lower than or equal to 1 μm ([103]).

Regarding claim 31, RIGATO further teaches the optical article of claim 16, wherein the physical thickness of said interferential coating is lower than or equal to 550 nm ([103], ~520nm).

Regarding claim 32, RIGATO further teaches the optical article of claim 16, wherein the physical thickness of said interferential coating is between 400 to 550 nm ([103], ~520nm).

Regarding claim 33, RIGATO further teaches the optical article of claim 16, wherein said optical article is an ophthalmic lens, especially a spectacle lens (Fig. 1, claim 1).

Allowable Subject Matter
Claim(s) 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 

The other claim(s) is/are allowable for its/their claim dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (US 20100330378, of record) which teaches the claimed invention similar to 35USC102 rejections above. Both Takahashi and Shibuya teach at least some additional dependent claims as described in 35USC103 rejections above. Applicant should review all the prior teaching when amending the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




wen.huang2@uspto.gov
(571)270-0234